DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	This application contains claims directed to the following patentably distinct species:
         Species I claims 1-4, 6-14 disclose obtaining a plurality of frames, each of the plurality of frames comprising a plurality of pixels: determining, based on the plurality of frames, whether a current frame of the plurality of frames comprises a moving object: in response to determining that the current frame includes no moving object, obtaining a first count of frames: generating a target image by superimposing the first count of frames: in response to determining that the current frame includes a moving object, obtaining a second count of frames; and generating the target image by superimposing the second count of frames as shown in specification Fig. 9 and Para 145-168 (Corresponding to claims 1-4, 6-14).
         Species II claims 24-26, 28-29, 32 disclose a method implemented on at least one machine each of which has at least one processor and at least one storage device for thread tuning, the method comprising: obtaining a predetermined number of initial threads: testing, under each of one or more distribution modes, a first processing time for the initial threads in a parallel asynchronous processing mode: determining a longest first processing time corresponding to a target distribution mode of the one or more distribution modes: adjusting, under the target distribution mode based on one or more 
	Species III claims 33 disclose A method implemented on at least one machine each of which has at least one processor and at least one storage device for thread tuning, the method comprising: obtaining a predetermined number of initial threads associated with an image processing program: testing, under each of one or more distribution modes, a first processing time for the initial threads in a parallel asynchronous processing mode; determining a longest first processing time corresponding to a target distribution mode of the one or more distribution modes; adjusting, based on one or more constraint rules, the first processing time associated with the initial threads under the target distribution mode in the parallel asynchronous processing mode; determining a second processing time for each adjusted initial thread in a single thread mode; identifying a thread tuning threshold associated with each initial thread based on the second processing time; obtaining a predetermined number of target threads of the image processing program, the target threads comprising a first thread for processing an image frame at a first frame rate and a second thread for 
	The species are independent or distinct because they are independent of each other and implemented independently as shown in the specification. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently,   there are no claims generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  they required search in independent and different class/subclass and independent textual database search because are not obvious variants.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647